DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 Claim Objections
Claim 64 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must clearly depend in the alternative.  Correction with “ …of claim 21 or claim 31…” is recommended. See MPEP § 608.01(n).  The claim is further considered as if it were drafted as suggested.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 45-47, 49-51, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 10, 45, 49, and 53, the claims as amended specify “average volumetric number density”. While the specification/disclosure as originally filed does support “number density”, the disclosure does not appear to specify that this was an “average volumetric number density”. Applicant argues by citing to a wikipedia article (note footnote 1 on page 15 of the remarks) that one of skill in the art would interpret number density as an average volumetric number density. This is not found persuasive. A copy of the respective Wikipedia article is proffered with this office action. Of particular note, the article indicates that there can be volumetric, areal, and linear number densities. Furthermore, there does not appear to be any discussion of ‘average’. In view of the article noted, there does not inherently appear to be an understanding that number density is always understood to be average volumetric number density. Additionally, there is no establishment that at the time of the filing of the invention, Applicant had possession of specifically “average volumetric number density”. While an artisan may be able to ultimately derive which number density is involved, the disclosure as originally filed does not specify the particular number density or that it is in fact “average volumetric number density”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-18, 20-22, 25-47, 49-51, 53-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the direction of the second reservoir” in lines 14-15 of the claim creates confusion. It is unclear if this direction is the same or a different direction from the previously recited recitation in lines 10-11 of “direction from the first reservoir to the second reservoir”. 
For clarification, 
lines 10-11 provides:
“in the direction from the first reservoir to the second reservoir” 
while lines 14-15 provides:
“from the first reservoir in the direction of the second reservoir”
Accordingly, the concern here is whether “in the direction from the first reservoir to the second reservoir” is the same thing as “from the first reservoir in the direction of the second reservoir” or if they are indeed different.  Applicant can choose to amend the limitations to use consistent language or clearly state that these are intended to have separate meanings.
Regarding claim 5, the analogous concern to that raised with claim 1 remains. The recitation of “from the second reservoir in the direction of the first reservoir” creates confusion as to whether this is the same or different direction from “the direction from the second reservoir to the first reservoir” recited in claim 1.
Regarding claim 9, the recitation of “…is relative to the same property in the first reservoir and/or the second reservoir…” creates confusion. Is the property in this comparative referencing a property of the reservoirs themselves or the objects of interest remaining in the reservoirs?  Clarification such that “…is relative to the property of the objects of interest in the first reservoir…” or similar language is suggested such that it is clear that the property is referencing the property previously recited in the claim (e.g. clear antecedent basis) and that the property is the property of objects of interest and not the reservoir or other matter within the reservoir that is not of the objects of interest.
Regarding claim 25, the recitation of “the … defocusing” lacks proper antecedent basis.  While parent claim 5 appears to provide antecedent basis for “focusing”, no similar basis for “defocusing” appears present in the claims.
Regarding claims 39 and 59, the recitation of “from the first reservoir in the direction of the second reservoir” creates confusion. Is this the same or different from either of these aspects of claim 1? Claim 1 provides in lines 10-11 “in the direction from the first reservoir to the second reservoir” and lines 14-15 “from the first reservoir in the direction of the second reservoir”.
Regarding claims 45, 49, the claims introduce without definition previously in the claims the acronym “IO”. It is unclear and unknown what “IO” is in the context of this claimed invention.  Did Applicant intend to mean “objects of interest (OI)”?
Allowable Subject Matter
Claims 1-3, 5-10, 12-18, 20-22, 25-47, 49-51, 53-66 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759